Name: 2010/628/EU: Council Decision of 15Ã October 2010 appointing a Member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2010-10-22

 22.10.2010 EN Official Journal of the European Union L 278/28 COUNCIL DECISION of 15 October 2010 appointing a Member of the Court of Auditors (2010/628/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) The term of office of Mr Kikis KAZAMIAS expires on 1 November 2010. (2) A new appointment should therefore be made, HAS ADOPTED THIS DECISION: Article 1 Mr Lazaros LAZAROU is hereby appointed Member of the Court of Auditors for the period from 2 November 2010 to 1 November 2016. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 October 2010. For the Council The President E. SCHOUPPE (1) Opinion of 7 October 2010 (not yet published in the Official Journal).